DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 6/16/2021 has been entered.
Disposition of claims: 
Claims 1-2 and 4-10 have been canceled.
Claims 11-13 have been added.
Claims 3 and 11-13 are pending.
Claim 3 has been amended.
The cancellation of claims 1-2 and 4-10 have overcome:
the rejections of claims 1-4 and 6-10 under 35 U.S.C. 112(b), and 
the rejection of claim 6 under 35 U.S.C. 112(b) set forth in the last Office Action. 
The rejections have been withdrawn.
The cancellation of claims 1-2 and 4-10 and the amendments to claim 3 have overcome:
the rejections of claims 1, 3-4, and 6-10 under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0194616 A1, hereafter Li ‘616), and 
the rejections of claims 1-4, and 6-10 under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2012/0215001 A1, hereafter Li ‘001) in view of Fleetham et al. (‘Efficient “Pure” blue OLEDs employing tetradentate Pt complexes with a narrow 
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the second paragraph through the third paragraph of page 36 of the reply filed 6/16/2021 regarding the rejections of claims 1, 3-4, and 6-10 under 35 U.S.C. 103 over Li ‘616 and the rejections of claims 1-4, and 6-10 under 35 U.S.C. 103 over Li ‘001/ Fleetham/Kottas/Li ‘556 set forth in the Office Action of 3/17/2021 have been considered. 
Applicant argues that all Li ‘616, Li ‘001, Fleetham, Kottas, and Li ‘556 did not disclose the specific structure of the four tetradentate palladium complexes. 
Respectfully, the Examiner does not agree.
Even if Li ‘001 does not exemplifies a specific Pd complex which reads on the claimed complexes, the teaching and suggestion by Li ‘001 in view of Kottas/Li ‘605/Fleetham as evidenced by Li ‘556 is directed to the claimed compound.
Li ‘001 discloses tetradentate Pt and Pd complexes having a general structure described in [008] and [011] and exemplifies compound Pt-009 ([068] and [092]) which has a specific ligand structure. Li ‘001 exemplifies Pt or Pd as the central metal atom of the tetradentate complex ([009]). That is, there are only two exemplified metals to be used as the metal center M of the general structure. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Example Compound of Li ‘001 by selecting the metal center (i.e. variable M) of the formula to be Pd, as taught by Li ‘001.
Furthermore, the modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Both Pt and Pd are known metal centers of the formula; thus, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, the selection of Pd from two exemplified metals (i.e. Pt and Pd) would have been one from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Finally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light-emitting diode.
The modification provides a Pd complex having the same ligand structure as the compound Pt-009 of Li ‘001 (only Pt is replaced by Pd). Further modifications provides complex of Li ‘001 in view of Fleetham, Kottas, and Li ‘556 (see Sections 82-83 of the last Office Action) which is a specific Pd complex having the same complex structure as Applicant’s compound Pd869 of claim 3.
In response to Applicant’s statements that Li did not disclose the specific structure of the four tetradentate palladium(II) complexes, Examiner points to MPEP 2123 (I) and (II). 
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 
Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 
That is, the disclosure by Li ‘001 is not limited to the exemplified Pt complexes. The disclosure of Li ‘001 encompasses Pd complexes, and teaching of Fleetham, Kottas, and Li ‘556 provides with the knowledge of the specific ligand structure which reads on the claimed compound.
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant’s arguments see the last paragraph of page 36 through the first paragraph of page 38 of the reply filed 6/16/2021 regarding the rejections of claims 1, 3-4, and 6-10 under 35 U.S.C. 103 over Li ‘616 and the rejections of claims 1-4, and 6-10 under 35 U.S.C. 103 over Li ‘001/ Fleetham/Kottas/Li ‘556 set forth in the Office Action of 3/17/2021 have been considered. 
Applicant argues that all three palladium (II) complexes, Pd1, Pd2, and Pd870 demonstrated significant blue-shift of about 8 nm compared to their corresponding Pt1, Pt2, and Pt870, which made the palladium complexes were more suitable for blue emitters.
Respectfully, the Examiner does not agree.
Applicant shows data (Table on page 37 of Applicant’s Remarks of 6/16/2021) to argue unexpected result of “significant blue shift of 8 nm” in the claimed Pd complexes as compared to the Pt complexes. 
According to Applicant’s data (Table on page 37 of Applicant’s Remarks), the claimed complex, Pd1 has emission peak wavelength of 436.4 nm while the prior art complex, Pt1 has 444.6 nm. The difference of the peak wavelength between two compounds is only 8.2 nm, which 
It is Applicant’s burden to establish the difference of less than 1.9% is both statistically and practically significant (MPEP 716.02(b)).
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
Furthermore, it would have been obvious that a tetradentate metal complex would provide different emission wavelength if the metal center is changed from Pt to Pd. It would not be unexpected and would not be surprising that a Pd complex provides slightly different emission peak wavelength (around 8 nm) than the Pt complex having the identical ligand structure.
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant further argues that the claimed Pd complexes have strong phosphorescence emission and has high thermal decomposition temperature. 
It appears that Applicant does not provide any factual evidence that 1) the phosphorescence emission of the claimed Pd complexes is stronger than the prior art Pt complexes and 2) the thermal decomposition temperature of the claimed Pd complexes is much higher than the prior art Pt complexes. Because there is no factual evidence provided, it is unclear whether the claimed Pd complexes have stronger phosphorescent emission and higher decomposition temperature as compared to the prior art Pt complexes.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. MPEP 716.01(C) II.
Furthermore, even if the triplet lifetime and thermal decomposition temperature data of the prior art complexes are provided, it is also Applicant’s burden to establish the difference is both statistically and practically significant (MPEP 716.02(b)). 
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex 
For at least this reason, the applicant’s argument is not found to be persuasive.

Claim Objections
Claims 3, 11, and 13 are objected to because of the following informalities: 
In claims 3, 11, and 13, Applicant uses various terms (e.g. “palladium complex” in claim 1 and “tetradentate palladium complex(II)” in claims 11 and 13) to refer to the palladium complex claimed in claim 3. It is advised to use a single consistent term to refer to the same compound.
In claim 11, Applicant recites “wherein the device comprising one or more…”. It is advised to amend to “wherein the device comprises one or more…”
In claim 13, Applicant recites “wherein the luminescent material or host material in the OLED device comprising the tetradentate palladium complex …” It is advised to amend to “wherein the luminescent material or host material in the OLED device comprises the tetradentate palladium complex …”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, Applicant recites “A palladium complex has a structure selected from structures of Pd1, Pd2, and Pd870: …” and shows the chemical structures of several palladium complexes; however, it appears that the structures at least from Pd617 through Pd644 have not been lined through. 
It is unclear whether Applicant claims only three structures, Pd1, Pd2, and Pd870, or whether Applicant claims Pd1, Pd2, Pd870, and Pd617-Pd644, rendering this claim indefinite.
For the purpose of prosecution, the Examiner interprets the claim limitation to mean that claim 3 claims Pd1, Pd2, Pd870, and Pd617-Pd644 (total 31 structures).
Regarding claims 11-13, claims 11-13 are rejected due to their dependency from claim 3.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, Applicant recites “the luminescent material or host material” in claim 13. Neither claim 3 nor claim 13 claims any luminescent material or host material previously. Therefore, there is insufficient antecedent basis for this limitation in the claim. It is unclear which luminescent material or host material the claim 13 refers to.
For the purpose of examination, the Examiner interprets the claim limitation to mean a luminescent material or a host material.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2012/0215001 A1, hereafter Li ‘001) in view of Kottas et al. (US 2013/0082245 A1, hereafter Kottas) and Li et al. (US 2014/0364605 A1, hereafter Li ‘605), as evidenced by Li et al. (US 2015/0105556 A1, hereafter Li ‘556).
Regarding claim 3, Li ‘001 discloses a palladium complex having a following general structure ([008], hereafter called “General Formula of Li ‘001”) and an exemplified structure as shown below ([011], hereafter called “Example Compound of Li ‘001”).

    PNG
    media_image1.png
    424
    697
    media_image1.png
    Greyscale

In the General formula of Li ‘001, Ar1, Ar2, Ar3, and Ar4 can be an aromatic ring or heterocyclic group comprising an atom X, Y, Z, and W in each ring, respectively; each of X, Y, Z, and W coordinates to M by a linkage group, wherein the linkage groups comprises a carbon, nitrogen, oxygen, or a combination thereof; and M can be platinum or palladium ([008] and claim 7).
Li ‘001 exemplifies a specific compound Pt-009 ([068] and [092]) whose ligand structure is identical to the ligand structure of the Example Compound of Li ‘001.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Example Compound of Li ‘001 by selecting the metal center (i.e. variable M) of the formula to be Pd, as taught by Li ‘001.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Both Pt and Pd are known metal centers of the Example Compound of Li ‘001; thus, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, the selection of Pd from two exemplified metals (i.e. Pt and Pd) would have been one from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Finally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light-emitting diode.
The modification provides palladium complex of Li ‘001 which has identical structure as the Example Compound of Li ‘001, wherein M is Pd.
The palladium complex of Li ‘001 does not have a substituted phenyl ring at the position 4 of the pyrazole ring of the tetradentate ligand. 
However, Li ‘001 does teach that Ar1 can be a heterocyclic group (a substituted pyridine), and Ar4 can be a heterocyclic group (a substituted pyrazole) ([008]). In the disclosure of Li ‘001, there is no limitation on the substituents of the heterocyclic group ([008] and claim 7). Furthermore, the substituent other than hydrogen is evidenced by the structure of the Example Compound of Li ‘001 ([009]), wherein the heterocyclic group of pyrazole does have two alkyl 
Kottas discloses a tetradentate organometallic complex substituted by a 2,6-disubstituted aryl group ([113]-[114], [108], compounds 2’ and 6’ in [128]).
Kottas teaches that a twisted aryl group out of the plane of the imidazole breaks the conjugation and makes the compound less planar, may result in bluer emission, improved sublimation, and improved efficiency ([105]). 
The pyrazole ring of the palladium complex of Li ‘001 is analogous to the imidazole ring of Kottas, because pyrazole is a structural isomer of imidazole, and a pyrazole ring also has heterocyclic aromatic ring structure with electronic conjugation over the five ring atoms. Therefore, it would have been obvious to one of ordinary skill in the art that a twisted aryl group out of the plane of the pyrazole breaks the conjugation and makes the compound less planar, may result in bluer emission, improved sublimation, and improved efficiency, similarly as the twisted aryl group substituted at the imidazole ring, based on the teaching of Kottas.
Kottas do not exemplify the 2,6-dimethylphenyl substituent substituted at the position 4 of the pyrazole unit of the tetradentate ligand.
Li ‘556 exemplifies a 2,6-dimethylphenyl substituent group substituted at the position 4 of the pyrazole ring of a phenylpyrazole-pyridinylcarbazole-based tetradentate ligand (see 2,6-dimethylphenyl substituent of the 5th
Therefore, hydrogen and a 2,6-dimehtylphenyl group are known substituents at the position 4 of the pyrazole of the tetradentate ligand of the palladium complex of Li ‘001.

    PNG
    media_image2.png
    288
    609
    media_image2.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the palladium complex of Li ‘001 by substituting a 2,6-dimethylphenyl at the position 4 of the pyrazole ring, as taught by Kottas as evidenced by Li ‘556.
The motivation for doing so would have been to make a complex compound less planar to have bluer emission, improved sublimation, and improved efficiency, based on the teaching of Kottas.
Furthermore, the modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Additionally, the 2,6-dimethylphenyl group are known substituents at the position 4 of pyrazole ring of the tetradentate ligand as evidenced by Li ‘556. Substitution of one known element for another known element would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the 
The resultant compound has the following structure.

    PNG
    media_image3.png
    256
    631
    media_image3.png
    Greyscale

There is no substituent at the position 4 of the pyridine group of the tetradentate ligand of the palladium complex of Li ‘001 as modified by Kottas as evidenced by Li ‘556.
However, Li ‘001 does teach that Ar1 can be a heterocyclic group (a substituted pyridine), and Ar4 can be a heterocyclic group (a substituted pyrazole) ([008]). In the disclosure of Li ‘001, there is no limitation on the substituents of the heterocyclic group ([008] and claim 7). Furthermore, the substituent other than hydrogen is evidenced by the structure of the Example Compound of Li ‘001 ([009]), wherein the heterocyclic group of pyrazole does have two alkyl (methyl) substituents. Therefore, Ar1 and Ar4 can be each independently a substituted aromatic ring or a substituted heterocyclic group.
Li ‘605 discloses metal complexes comprising tetradentate ligands (general structure in [085]-[097]; examples in Fig. 4 and [115]) used for organic light-emitting diodes ([083], [117]).
Li ‘605 teaches that hydrogen, methyl, and t-butyl are known substituent groups at the substitution position 4 of the pyridine ring of the tetradentate ligand at the time when the invention was effectively filed (see example compounds in Fig. 4 and [115]).
Li ‘605 teaches that the emission spectra of the compound can be modified by altering one or more of the substitution groups of the ancillary ligands ([097]), wherein the ancillary ligands indicates ring L3 and L4 of the general formulas of Li ‘605 ([085] and [087]) and corresponds to the pyridine and carbazole units positioned at the right-hand side of the tetradentate ligands of Li ‘605 (Fig. 4 and [115]). The emission spectra of PtON1Me4 is much narrower than that of PtON1 (spectra (2) vs. (6) in Fig. 4) and comparable to that of PtON1-tBu (spectra (2) vs. (3) in Fig. 4).
Therefore, Li ‘605 teaches that substitution of methyl at the position 4 of the pyridine ring of the tetradentate ligand provides significant spectral narrowing in the emission spectrum. It is known in the art that the narrow emission spectrum results in high color purity of the emission of the organic light emitting device comprising the luminescent material.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the palladium complex of Li ‘001 as modified by Kottas as evidenced by Li ‘556 by substituting the hydrogen atom at the position 4 of the pyridine ring of the tetradentate ligand with methyl, as taught by Li ‘605.
The motivation for doing so would have been to provide significant spectral narrowing in the emission spectrum, based on the teaching of Li ‘605.
Furthermore, the modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Additionally, hydrogen, methyl, and t-butyl are known substituents at the position 4 of pyridine ring of the tetradentate ligand. Substitution of one known element for another known element would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been 
The resultant compound has the following structure.

    PNG
    media_image4.png
    268
    679
    media_image4.png
    Greyscale

The palladium complex of Li ‘001 as modified by Kottas, and Li ‘605, as evidenced by Li ‘556 has identical structure as the Pd1 of claim 3, meeting all the limitations of claim 3.
Regarding claims 11-13, the palladium complex of Li ‘001 as modified by Kottas and Li ‘605, as evidenced by Li ‘556 reads on all the features of claim 3, as outlined above.
Li ‘001 does not exemplify a specific device comprising the palladium complex of Li ‘001 as modified by Kottas and Li ‘605, as evidenced by Li ‘556 used as a luminescent material of an organic light emitting diode.
However, Li ‘001 teaches that the compound of the invention can be used as the emitter material (“emissive material” in [003]; “can be useful as … emitters in organic light emitting diodes” in [040] and [071]; an example in [022]) of an organic light-emitting diode (“100” in Fig. 4).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the palladium complex of Li ‘001 as modified by Kottas 
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Additionally, the change of the emitter material of an organic light emitting diode would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting diode.
The resultant organic light emitting diode comprises the palladium complex of Li ‘001 as modified by Kottas and Li ‘605, as evidenced by Li ‘556 used as the emitter material of the device, wherein the emitter material is equated with a luminescent material, the organic light emitting diode is equated with an electrical-optical device, meeting all the limitations of claims 11-13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                            
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786